Dear Mr. Daigle:
On behalf of the Assumption Parish Police Jury, you ask for an opinion as to whether the Police Jury can close or relocate an existing firing range presently located in a residential neighborhood within your parish.
A police jury is a creature and subordinate political subdivision of the State and as such only possesses those powers conferred by the State's Constitution and statutes and may enact an ordinance only in those areas which are not preempted or occupied by the laws and Constitution of the United States or of the State of Louisiana. Rollins Environmental Services of Louisiana, Inc. vs.Iberville Parish Police Jury, 371 So.2d 1127 (La. 1979). This power encompasses the State's authority to impose restraints on private rights which are necessary for the general welfare. LakeCharles Harbor Terminal District vs. Calcasieu Parish PoliceJury, 613 So.2d 1031 (La.App. 3rd Cir. 1993).
As stated by this office in Opinion Number 80-298, the construction and operation of firing ranges is not regulated by state or federal law. Moreover, Article VI, § 17 of the Louisiana Constitution (1974), authorizes local governmental subdivisions to adopt regulations and standards for land use, provided that this authority is exercised for a public purpose.
You state that the firing range at issue is in a residential area. While you do not explicitly state this as the reason for the tentative closure or relocation, we will assume that the safety and welfare of the residents in that area has instigated this possible action by the Police Jury. Whether this or any other basis serves as a valid public purpose is a determination that should be made on a case-by-case basis by the Police Jury. Unfortunately, this office is not a fact-finding authority and, therefore, can not make this determination. The Police Jury has the power to review the pertinent facts and make such a determination.
However, should the Police Jury exercise this authority and base its conclusions on a proper analysis of the facts, its actions would not on their face be violative of the law.
If our office may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CARLOS M. FINALET Assistant Attorney General
RPI/CMF:glb